904 So. 2d 705 (2005)
William David COHN, Sr. and Lisa Cohn
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY.
No. 2005-C-1000.
Supreme Court of Louisiana.
June 17, 2005.
In re State Farm Mutual Automobile Insurance Co.;  Defendant; Applying for Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. E, No. 479,999; to the Court of Appeal, First Circuit, No. 2003 CA 2820.
Denied. Adequate remedy on appeal.
CALOGERO, C.J., would grant the writ.
TRAYLOR, J., would grant the writ.
WEIMER, J., would grant the writ.